Citation Nr: 1229408	
Decision Date: 08/27/12    Archive Date: 09/05/12

DOCKET NO.  11-23 588	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort Harrison, Montana


THE ISSUES

1. Entitlement to service connection for peripheral neuropathy of the bilateral upper extremities, to include as secondary to service-connected diabetes mellitus, type II.

2. Entitlement to a total disability rating based on individual unemployability.


REPRESENTATION

Veteran represented by:	Montana Veterans Affairs Division


ATTORNEY FOR THE BOARD

M. M. Celli, Associate Counsel



INTRODUCTION

The Veteran served on active duty from January 1966 to November 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Fort Harrison, Montana.

The issue of entitlement to a total disability rating based on individual unemployability is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center in Washington, DC.


FINDING OF FACT

The Veteran's peripheral neuropathy of the bilateral upper extremities has been shown to be causally or etiologically related to his service-connected diabetes mellitus, type II. 


CONCLUSION OF LAW

Resolving reasonable doubt in favor of the Veteran, the Veteran's peripheral neuropathy of the bilateral upper extremities is proximately due to or the result of his service-connected diabetes mellitus, type II.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303, 3.310(a) (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Because the Veteran's claim of entitlement to service connection for peripheral neuropathy of the bilateral upper extremities is being granted, there is no need to review whether VA's statutory duties to notify and assist are fully satisfied as any error would be non-prejudicial.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011); see also 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2011).

LAW AND ANALYSIS

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

VA must give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability benefits.  38 U.S.C. § 1154(a).  In order to establish direct service connection for a disorder, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of a disease contracted, an injury suffered, or an event witnessed or experienced in active service; and (3) competent evidence of a nexus or connection between the disease, injury, or event in service and the current disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); cf. Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, medical evidence is required to meet the requirement that the evidence be "competent."  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  It would also include statements contained in authoritative writings such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).

Service connection may also be established on a secondary basis for disability which is proximately due to, or the result of, a service-connected disease or injury. 38 C.F.R. § 3.310(a).  Secondary service connection may also be established for a disorder which is aggravated by a service-connected disability; compensation may be provided for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  38 C.F.R. § 3.310(c); Allen v. Brown, 8 Vet. App. 374 (1995).  Establishing service connection on a secondary basis essentially requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  Id.   

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("Although interest may affect the credibility of testimony, it does not affect competency to testify.").

In consideration of the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is entitled to service connection for peripheral neuropathy of the bilateral upper extremities.  

The Veteran asserts that he currently has peripheral neuropathy of the bilateral upper extremities due to his service-connected diabetes mellitus, type II.  The Veteran contends that he has numbness in all of his fingers, pain in his finger joints, and muscle degeneration in his hands and arms as the result of his diabetes mellitus, type II, for which he was granted service connection on the presumptive basis of exposure to an herbicidal agent.  The Veteran reports that he drops everything and is unable to turn pages in a book or button his shirts.  Because of the difficulty he experiences in driving his truck, which is his livelihood, the Veteran's representative indicates the Veteran may file for disability benefits with the Social Security Administration (SSA).

A December 2009 VA examination shows a diagnosis of polyneuropathy in the bilateral upper extremities involving both median nerves and ulnar nerves.  Consequently, the Board finds that the Veteran has established a current disability for the purpose of service connection.

With regard to direct service connection, the Veteran's service treatment records do not demonstrate complaints of, treatment for, or a diagnosis of peripheral neuropathy of the bilateral upper extremities.  Further, the Veteran does not assert and the record does not reveal a causal link between the Veteran's current peripheral neuropathy of the bilateral upper extremities and his active duty service.  However, the Veteran may still prevail in his claim on the basis of secondary service connection.

On VA examination in December 2009, the Veteran reported difficulty with daily activities at work due to his hand symptoms.  The Veteran stated he had difficulty holding onto the steering wheel and "tarping" the cargo of his truck.  The Veteran reported an onset of hand symptoms and right thenar atrophy around the time of his diagnosis for diabetes mellitus, type II, and asserted that over the last few years he developed atrophy and associated weakness in his left hand.  The Veteran's left hand symptoms were more pronounced than his dominant right hand, and he reported that a recent electromyograph (EMG) of his upper extremities showed carpal tunnel syndrome, ulnar nerve neuropathy, and left cervical radiculopathy.  After a review of the claims file and physical examination of the Veteran, the VA examiner diagnosed polyneuropathy in the bilateral upper extremities involving both median nerves and ulnar nerves, but sparing the radial nerves.  The VA examiner also found that the Veteran was at an increased risk for polyneuropathy based on a history of diabetes mellitus, type II.  Bilateral median neuropathies at the wrist were graded as severe bilaterally, but worse on the right.  Both were chronic in nature without active denervation present.  Bilateral ulnar neuropathies were graded as severe on the left and moderate on the right with decreased conduction velocities across the elbow segment.  There was both chronic reinnervation as well as active denervation noted on the left side with decreased prognosis for full recovery secondary to mixed axonal and denervation properties as well as chronic atrophy distally.  The VA examiner reported that there was electrodiagnostic evidence supporting a left-sided C5-6 radiculopathy, which was chronic in nature and correlated with imaging.

Based upon the evidence, the VA examiner opined that it was more likely than not that the Veteran's lower extremity peripheral neuropathy was caused by or due to his diabetes mellitus, type II.  The Veteran's symptoms were confined to his plantar feet and were symmetrical, which the VA examiner explained was consistent with diabetic peripheral neuropathy.  The VA examiner opined that according to medical literature, the condition initially affected the distal lower extremities, and with disease progression, sensory loss ascended and appeared in the hands only when it had reached approximately mid-calf.  Therefore, the VA examiner opined that it was less likely than not that the Veteran's upper extremity neuropathy was caused by or related to his diabetes mellitus, type II.  The VA examiner highlighted the September 2009 EMG that revealed bilateral carpal tunnel syndrome, ulnar nerve neuropathy, and cervical radiculopathy and opined that these were separate and distinct from diabetic neuropathy and therefore were not aggravated by the Veteran's diabetes mellitus, type II.

A May 2011 VA treatment record shows the Veteran reported experiencing numbness in all of his fingers and weakness for performing tasks such as buttoning, using zippers, and opening jars and other objects.  The VA physician reviewed the September 2009 EMG, nerve conduction studies, and the December 2009 VA examination report, and performed a physical examination of the Veteran.  The VA physician diagnosed profound bilateral median and ulnar neuropathies and agreed that the findings did not represent a "length dependent neuropathy such as he [the Veteran] has in his feet as a result of his type 2 diabetes."  However, the VA physician asserted that there were other neuropathies found in diabetes, "e.g. autonomic neuropathy and diabetic amyotrophy," and that it was "well-established that type 2 diabetes exacerbates and predisposes to pressure type neuropathies."  The VA physician opined that "given the bilaterality and severity of the median and ulnar neuropathies," the Veteran's diabetes mellitus, type II, was "likely playing a significant role" with respect to his peripheral neuropathy of the bilateral upper extremities.

 In weighing the contrasting opinions, the Board accords greater probative value to the May 2011 VA physician's findings.  Here, both opinions were based on a physical examination of the Veteran and the relevant evidence of record.  However, the evidence of record indicates that the December 2009 VA examiner did not consider all possible connections between the Veteran's peripheral neuropathy of the bilateral upper extremities and his diabetes mellitus, type II.  Rather, he limited his opinion to the connection between the Veteran's peripheral neuropathy of the bilateral upper extremities and his peripheral neuropathy of the lower extremities.  The VA examiner found that the Veteran's symptoms associated with his peripheral neuropathy of the lower extremities were consistent with diabetic peripheral neuropathy.  Because these symptoms did not correlate with the Veteran's symptoms of peripheral neuropathy of the bilateral upper extremities, the VA examiner found that the Veteran's peripheral neuropathy of the bilateral upper extremities was not consistent with diabetic peripheral neuropathy and therefore not causally related to or aggravated by his diabetes mellitus, type II.  In comparison, the May 2011 VA physician explained that other types of neuropathies may be associated with diabetes mellitus, type II, and that diabetes mellitus, type II, can predispose a person to pressure-type neuropathies.  In this respect, the Board notes that the December 2009 VA examiner also opined that the Veteran was at an increased risk for polyneuropathy based on a history of diabetes mellitus, type II.  Additionally, the May 2011 VA physician stated that diabetes mellitus, type II, may exacerbate pressure-type neuropathies like the Veteran's peripheral neuropathy of the bilateral upper extremities.  The May 2011 VA physician then opined that the Veteran's diabetes mellitus, type II, was likely playing a significant role with regard to his peripheral neuropathy of the bilateral upper extremities.  Because the 
May 2011 VA physician considered all possible connections between the Veteran's peripheral neuropathy of the bilateral upper extremities and his service-connected diabetes mellitus, type II, the Board finds that the May 2011 VA physician's findings carry greater weight with respect to his service connection claim.  

Therefore, resolving all benefit of the doubt in favor of the Veteran, the Board concludes that the Veteran's peripheral neuropathy of the bilateral upper extremities is proximately due to or the result of his service-connected diabetes mellitus, type II.  Accordingly, service connection for peripheral neuropathy of the bilateral upper extremities is warranted.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Service connection for peripheral neuropathy of the bilateral upper extremities is granted.  


REMAND

The Board finds that the Veteran's December 2010 Notice of Disagreement reasonably raises the issue of entitlement to a total disability rating based on individual unemployability (TDIU).  The Veteran's claim of entitlement to TDIU is inextricably intertwined with the claim for service connection for peripheral neuropathy of the bilateral upper extremities, to include as secondary to service-connected diabetes mellitus, type II.  In other words, the assignment of a disability rating may affect the claim of entitlement to TDIU (as the Veteran does not currently meet the schedular criteria for TDIU).  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two or more issues are inextricably intertwined if one claim could have significant impact on the other).  Action on the Veteran's TDIU claim is therefore deferred.

Furthermore, a June 2010 statement submitted by the Veteran's representative indicates the Veteran may have applied for SSA benefits during the pendency of the appeal.  The United States Court of Appeals for Veterans Claims has held that, where VA has notice that a Veteran is receiving disability benefits from SSA, and that records from that agency may be relevant, VA has a duty to acquire a copy of the decision granting SSA benefits and the supporting medical documents on which the decision was based.  See Hayes v. Brown, 9 Vet. App. 67 (1996).  Thus, the Veteran should be asked to clarify as to whether he has applied for SSA benefits.  If so, then the RO should obtain the identified records.

Accordingly, the case is REMANDED for the following actions:

1. The Veteran should be asked to clarify whether he has applied for SSA disability benefits.  If so, the RO should obtain the SSA records pertinent to the Veteran's claim for SSA benefits, including medical records relied upon concerning the claim, and associate them with the claims file.  All efforts to obtain these records should be fully documented, and SSA should provide a negative response if these records are not available.

2. Following the rating decision assigning the disability rating for the Veteran's now service-connected peripheral neuropathy of the bilateral upper extremities, the RO should readjudicate the issue of entitlement to TDIU, considering all the evidence of record.  In rendering its decision, the RO must also consider whether referral to the Director of Compensation and Pension Services is appropriate.  38 C.F.R. § 4.16(b).  If the benefit requested on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished a supplemental statement of the case and be provided an opportunity to respond.  The case should then be returned to the Board for further appellate consideration, if in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


